REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
4.	The closest prior art Bernard, Vernon et al. (U.S. PG PUB 2017/0228970) which discloses a video display including L-shaped sub-displays mated to define a frame surrounding an opening which accommodates a physical object such as the view of a second display. However, Bernard singularly or in combination fails to disclose the recited feature:
As per claims 1 and 9 “identify an edge lighting delay offset value associated with the edge lighting and a mechanical reel delay offset value associated with the at least one mechanical reel; control the at least one mechanical reel to display an animation via the 
As per claim 16 “identifying, by the processor, a delay offset value associated with lighting component of an electronic gaming machine relative to the at least one display device; and causing, by the processor, the lighting component to initiate a first pattern at a timing based on the delay offset value, thereby synchronizing presentation of the first pattern with the animation”. 

EXAMINER’S AMENDMENT
5.  	Please cancel the second duplicate claim 3: The electronic gaming machine of Claim 1, further comprising at least one mechanical pushbutton by the cabinet, the mechanical pushbutton including a display device, wherein the instructions, when executed, further cause the processor to at least control the display device of the mechanical pushbutton to be illuminated in a second patter, the second pattern selected based upon the animation and time synchronized with the animation.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715